DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment

This action is in response to the Amendment filed on 3/25/2021.
Claims 1, 6-11, 16-28 are pending.
Response to Arguments
Applicant's arguments filed 3/25/2021 have been fully considered but they are not persuasive. 
Rejection of Claims Under 35 U.S.C. § 103 over Bradley et al., (U.S. Patent Application Publication No. 2012/0083857, hereinafter "Bradley") in view of Blum et al. (U.S. Patent Application Publication No. 2009/0287271, hereinafter "Blum 2009") or Blum et al. (U.S. Patent Application Publication No. 2015/0066111, hereinafter "Blum 2015"). 

Applicant has amended the independent claims 1, 11 and 21 to more clearly recite the claimed subject matter to state a user interface including modulation control circuitry configured to obtain parameter values for any two parameter sets selected by the user from a group consisting of the waveform parameter set, the electrode parameter set, and the target parameter set and determine parameter values for the remaining parameter set of the group using the obtained parameter values for the any two parameter sets selected by the user and a neuromodulation relationship selected from the stored one or more neuromodulation relationships. 
Applicant traverses the rejection and submits that Bradley, Blum 2009, and Blum 2015, individually or in any combination with each other and the reasoning given in the 
 The examiner has reviewed Applicant’s arguments and upon further search and consideration of the claims as amended with respect to the prior art, they are not persuasive due to the following reasons.
The claims as recited do not provide any limitations for the claimed “waveform parameter set, the electrode parameter set, and the target parameter set”. 
Paragraphs [0015]-[0018] and detailed paragraphs ([0057-[0059], [0062]-[0067]) teach the claimed limitations of a user providing inputs from at least two of the three parameter sets and the modulation control circuitry determining the parameter values from the remaining parameter set  by using the user-inputted sets and the stored relationship. 
 Specifically in paragraph [0115], Bradley teaches a user interface configured for allowing a user to enter:
1. information defining a therapeutic indication (e.g., chronic pain) (which is considered as target parameter set since it defines  the kind of pain and the target regions of pain which require the therapy) and 
information defining the location of the tissue stimulation lead(s) relative to an anatomical reference (e.g., a vertebral level and/or mediolateral location relative to a spine) and type and number of the tissue stimulation lead(s), and if multiple tissue stimulation leads are used, the positional of the tissue stimulation leads relative to each other (which is considered as the claimed electrode parameter sets since it defines the electrode leads with respect to the anatomical positions) and  they also teach that 
3. The user interface may optionally be configured for allowing the user to optimize at least one stimulation parameter set (that is considered as the waveform parameter set).
In paragraph [0117], Bradley further teaches a memory storing a database containing a plurality of reference therapeutic indications (e.g., different pain regions) and a plurality of desired stimulation targets respectively corresponding to the reference therapeutic indications (which are considered as the target parameter set). Bradley teaches that processing circuitry analyzes user input therapeutic indication to the stored reference therapeutic indications and selects at least one of the desired stimulation targets based on this comparison, for analyzing the second information by comparing the defined location of the tissue stimulation lead(s) to a location of the desired stimulation target(s) within the anatomical reference, and for selecting one or more of the electrodes adjacent the desired stimulation target(s) based on this comparison.  The selected electrode(s) will then be included within the generated stimulation parameter set(s). Therefore they teach using the target parameter set and the electrode parameter set to determine the stimulation waveform parameter set as claimed. 

Therefore Bradley teaches determining the parameter values for the remaining parameter set selected of the group using the two obtained parameter sets and a neuromodulation relationship selected from the stored one or more neuromodulation relationships (e.g. [0017]-[0018]). 
Therefore the rejection is maintained. 
New Claims 

New claims 23-28 are discussed in the current office action below.

Claim Rejections - 35 USC § 103





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 6-11 and 16- 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al (U.S. Patent Application Publication Number: US 2012/0083857 A1, hereinafter “Bradley” - PREVIOUSLY CITED) in view of Blum et al (U.S. Patent Application Publication Number: US 2009/028271 A1, hereinafter “Blum 2009” - PREVIOUSLY CITED) OR Blum et al (U.S. Patent Application Publication Number: US 2015/0066111 A1, hereinafter “Blum 2015” - PREVIOUSLY CITED).
Regarding claims 1, 11 and 21, Bradley teaches a system and a non-transitory computer-readable medium comprising instructions for a method and the method for delivering neurostimulation to tissue of a patient using a stimulation device and a plurality of electrodes  and controlling the delivery of the neurostimulation by a user (e.g. Figs 1-3) comprising:
a programming control circuit configured to program the stimulation device for delivering the neurostimulation through one or more electrodes of the plurality of electrodes according to a stimulation configuration specified by a waveform parameter set defining a waveform of the neurostimulation and an electrode parameter set defining an electrode configuration of the neurostimulation (e.g. [0015],[0016]),
a storage device configured to store one or more neuromodulation relationships  and one or more computational models (e.g. [0066] Bradley teaches that memory stores a database of a plurality of pain regions and desired stimulation targets and that this this database may be generated and further refined using empirical data acquired from previous patients (i.e. a computational model)) of one or more neural targets, the one or a user interface configured for allowing a user to enter first information defining a therapeutic indication (e.g., chronic pain)and second information defining the location of the tissue stimulation lead(s) relative to an anatomical reference (e.g., a vertebral level and/or mediolateral location relative to a spine) and optionally the type and number of the tissue stimulation lead(s), and if multiple tissue stimulation leads are used, the positional of the tissue stimulation leads relative to each other.  The user interface may optionally be configured for allowing the user to optimize at least one stimulation parameter set.) coupled to the programming control circuit and the storage device, the user interface including modulation control circuitry configured to:
establish or adjust a neuromodulation relationship of the stored one or more neuromodulation relationships by performing a simulation using relationship information and one or more computation models selected from the stored one or more computational models (e.g. [0058],[0066] Bradley teaches that a pain map is provided to the clinician. The clinician selects on or more regions on the pain map to record the regions of pain experienced by the patient (e.g. [0058]). They also teach that the memory stores a database of a plurality of pain regions and desired stimulation targets (e.g. [0066]). They further teach that this this database may be generated and further refined using empirical data acquired from previous patients (i.e. computational model) and therefore they teach establishing OR adjusting  a stored neuromodulation 
obtain  parameter values  for any two parameter sets selected from a group consisting of the waveform parameter set, the electrode parameter set, and the target parameter set (e.g. [0015] teaches a user interface configured for allowing a user to enter :
1. information defining a therapeutic indication (e.g., chronic pain) (which is considered as target parameter set since it defines  the kind of pain and the target regions of pain which require the therapy) and 
2. information defining the location of the tissue stimulation lead(s) relative to an anatomical reference (e.g., a vertebral level and/or mediolateral location relative to a spine) and type and number of the tissue stimulation lead(s), and if multiple tissue stimulation leads are used, the positional of the tissue stimulation leads relative to each other (which is considered as the claimed electrode parameter sets since it defines the electrode leads with respect to the anatomical positions) and  they also teach that 
3. The user interface may optionally be configured for allowing the user to optimize at least one stimulation parameter set (that is considered as the waveform parameter set); and 
determine the parameter values for the remaining parameter set selected of the group using the two obtained parameter sets and a neuromodulation relationship selected from the stored one or more neuromodulation relationships (e.g. [0015]-[0018] Fig. 11, [0117] Bradley further teaches a memory storing a database containing a plurality of reference therapeutic indications (e.g., different pain regions) and a plurality of desired stimulation targets respectively corresponding to the reference therapeutic indications (which are considered as the target parameter set. They teach that processing circuitry analyzes user .

Bradley does not specifically teach that the one or more stored computational models including one or more finite element models and developed using anatomical information of the one or more neural targets and geometry of the one or more electrodes through which the neurostimulation is delivered and that the simulation includes electrical effects of the neuron activity that includes calculation of electrical effects of the neurostimulation using the one or more finite element models.
Blum 2009 teaches a neurostimulation system and method (e.g. Abstract, [0002]) and teaches a programming tool that uses a stored finite element model that is developed using anatomical information of the one or more neural targets and geometry of the one or more electrodes through which the neurostimulation is delivered (e.g. [0173], Fig. 13) and teaches using simulations that includes electrical effects of the 
Blum 2015 also teaches a neurostimulation system and method (e.g. Abstract, [0002]) and teaches a programming tool that uses a stored finite element model that is developed using anatomical information of the one or more neural targets and geometry of the one or more electrodes through which the neurostimulation is delivered (e.g. [0023]) and teaches using trial simulations that includes electrical effects of the neuron activity that includes calculation of electrical effects of the neurostimulation using the one or more finite element models (e.g.[0082]). Therefore it would have been obvious to a  person having ordinary skill in the art before the effective filing date  to modify the teachings of Bradley to include a finite element model developed using anatomical information of the one or more neural targets and geometry of the one or more electrodes through which the neurostimulation is delivered and the simulation including electrical effects of the neuron activity that includes calculation of electrical effects of the neurostimulation using the one or more finite element models as taught by Blum2009 as well as Blum 2015 in order to provide a more customizable and effective therapy for the patient.
Regarding claims 6 and 18, “modified” Bradley teaches the invention as claimed and Bradley teaches the modulation control circuitry further comprises: stimulation definition circuitry configured to obtain stimulation information and to produce one or more values for one or more parameters of the waveform parameter set and the electrode parameter set using the obtained stimulation information; target definition circuitry configured to obtain target information and produce one or more values for one 
Regarding claims 7, 8 and 19, “modified” Bradley teaches the invention as claimed and Bradley teaches the user interface comprises a presentation device and a user input device, and the stimulation configuration generation circuitry is further configured to present on the presentation device the generated stimulation configuration as a recommendation for the stimulation configuration for programming the stimulation device and to allow the user to adjust the generated stimulation configuration using the user input device  and wherein the stimulation configuration generation circuitry' is further configured to present a representation of the target parameter set corresponding to the recommended stimulation configuration (e.g. [0049]-[0054], [0076]-[0080] Figs. 4 and 7-9).
Regarding claims 9 and 20, “modified” Bradley teaches the invention as claimed and Bradley teaches the storage device is further configured to store one or more disease-target relationships relating disease information indicative of one or more neural disorders to the neural targets, and the target definition circuitry is further configured to obtain the disease information as the target information and to produce the target parameters using the disease information and a disease-target relationship 
Regarding claims 10, 17 and 22, “modified” Bradley teaches the invention as claimed and Bradley teaches the modulation control circuitry further comprises customization circuitry configured to obtain customization information and customize one or more neuromodulation relationship selected from the stored one or more neuromodulation relationships using the customization information (e.g. [0049]-[0054], [0066], [0076]-[0080] Figs. 4 and 7-9 Fig. 11).
Regarding claims 16 and 23, “modified” Bradley teaches the invention as claimed and Bradley teaches the storage device is further configured to store the data in a dataset table and therefore they teach storing the determined one or more neuromodulation relationships as look-up tables (e.g. [0066]).
Regarding claim 17, “modified” Bradley teaches the invention as claimed and Bradley teaches obtaining customization information specific to the patient (e.g. [0058]); and customizing one or more neuromodulation relationship selected from the stored one or more neuromodulation relationships using the customization information (e.g. [0066]).
 Regarding claim 24, “modified” Bradley teaches the invention as claimed and Bradley teaches that the look-up tables each comprises a plurality of candidate stimulation configurations mapped to a plurality of neural targets (e.g. [0017], [0018], [0068]-[0070]).  
 Regarding claim 25, “modified” Bradley teaches the invention as claimed and Bradley teaches that obtaining the customization information specific to the patient comprises acquiring anatomical information from the patient (e.g. Fig. 7, [0058] 
Regarding claim 26, “modified” Bradley teaches the invention as claimed and teaches that the clinician inputs user specific anatomical information such as pain regions and pain extent as discussed above and inputting the data according to a pain map of the human body as seen in Fig. 7. “Modified” Bradley does not specifically teach acquiring anatomical information from imaging data of the patient.  Blum teaches that it is well known to obtain anatomical information using pre and post-operative imaging (e.g. [0061], [0064], [0107]) to plan the surgery and determine the actual location of the leads and electrodes with respect to the target regions post-surgery. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the teachings of Bradley to acquire anatomical information from imaging data of the patient pre and post- surgery as taught by Blum in order to provide the predictable results of having a more customized surgical planning and stimulation based on the actual location of the implanted leads and electrodes with respect to the target regions.
 Regarding claims 27 and 28, “modified” Bradley teaches the invention as claimed and since Bradley teaches obtaining patient specific information such as region of pain and extent of pain experienced by the patient in those regions(e.g. Fig. 7, [0058] Clinician enters information regarding pain regions and extent of pain experienced by the patient and case history and is considered as anatomical information, [0079], 250 Fig. 11), obtaining parameter vales for any two sets from the group of waveform set , 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043.  The examiner can normally be reached on Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792